DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 4-6, 8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0336304 Wu et al.
2.	Referring to claim 1, Wu et al. teaches a display device comprising: a substrate; a transfer guiding mold, (Figures 2F-G  & 6 #410 & Paragraphs 0064-0066 and also see *below), provided on the substrate, (Figures 2F-G & 6  #406), and comprising a plurality of openings, (Figures 2F-G & 6  #490); and a plurality of micro light emitting diodes (LEDs), (Figures 2F-G & 6 #120r,b,&g), provided on the substrate, (Figures 2F-G & 6  #406), in the plurality of openings, (Figures 2F-G & 6  #490), 
* 	In reference to the claim language referring to [the function of the transfer guiding mold], intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
3. 	Referring to claim 2, Wu et al. teaches a display device of claim 1, further comprising a plurality of driving circuits, (Figures 2F-G & 6 #404 & 406), configured to drive the plurality of micro LEDs, (Figures 2F-G & 6 #120r,b,&g), respectively, wherein each of the plurality of driving circuits, (Figures 2F-G & 6 #404 & 406), are provided on the substrate, (Figures 2F-G  & 6 #406), and a portion of each of the plurality of driving circuits, (Figures 2F-G & 6 #404 & 406), are exposed through the plurality of openings, (Figures 2F-G  & 6 #490), respectively, of the transfer guiding mold, (Figures 2F-G  & 6 #410).
4. 	Referring to claim 3, Wu et al. teaches a display device of claim 1, wherein the plurality of micro LEDs, (Figures 2F-G & 6 #120r,b,&g), are provided to be spaced apart from the transfer guiding mold, (Figures 2F-G  & 6 #410).
5. 	Referring to claim 7, Wu et al. teaches a display device of claim 1, further comprising a plurality of unit pixels, (Figures 1, 2F-G & 6 #P), each comprising a plurality of pixels of different colors, (Figures 2F-G & 6 #120r,b,&g).
6. 	Referring to claim 9, Wu et al. teaches a display device of claim 7, wherein the plurality of pixels, (Figures 1, 2F-G & 6 #P), of different colors comprises a plurality of micro LEDs configured to emit light of different wavelength bands, (Figures 2F-G & 6 #120r,b,&g).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/12/21